Citation Nr: 9901929	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellants uncle


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
November 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in January 1997 
when it was remanded to schedule the appellant for a hearing 
before a travel section of the Board.

In September 1997 the appellant requested a hearing before 
the RO instead of a hearing before the Board.

The appellant and his uncle appeared at a hearing held at the 
RO on February 17, 1998.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The appellant was last issued a supplemental statement of the 
case on July 22, 1998.  On July 27, 1998, the RO, while 
developing a separate claim by the appellant, received VA 
medical records, which document treatment of the appellants 
seizure disorder from March to June 1998.

No supplemental statement of the case has been issued to 
address evidence received since July 22, 1998.  The RO is 
required to issue a supplemental statement of the case when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (1998).

Additionally, it is noted that a recent decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter the Federal Circuit) provides new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Veterans Appeals 
impermissibly ignored the definition of material evidence 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme (the Court of Veterans Appeals 
relied upon the benefits scheme adopted by the SSA).  Hodge, 
155 F.3d at 1362.

The impact of Hodge is significant because the long-standing 
test adopted by the Court of Veterans Appeals in Colvin for 
adjudication of new and material evidence cases has been 
determined to be invalid.  Specifically, the Federal Circuit 
has overruled Colvin to the extent that, in order for newly 
submitted evidence to be considered material, there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome of the case.

In order for the new evidence to be material, it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  The Court of Veterans Appeals has held that its 
precedent decisions must be given full force and effect 
immediately, even if VA appeals the decision.  See Tobler v. 
Derwinski, 2 Vet. App. 8 (1991).  It therefore follows that a 
precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Consequently, as this case remains in 
appellate status, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the appellants claim pursuant to the holding in Hodge.  See 
also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court of Veterans Appeals 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant and his representative may furnish 
additional evidence and argument to the RO while the case is 
in remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
